Citation Nr: 1029164	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-37 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which in pertinent part, denied a claim of entitlement 
to service connection for PTSD.  


REMAND

The Veteran contends that service connection is warranted for 
PTSD.  He has claimed a number of stressors related to his 
service in the Republic of Vietnam, as well as one stressor 
related to service in Germany.  See e.g., informal hearing 
presentation, dated in July 2010.  

The Court has recently held that, when a claimant identifies PTSD 
without more, it cannot be considered a claim limited only to 
that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider whether the 
Veteran has any psychiatric disability, including other than 
PTSD, that is etiologically related to his military service.  The 
medical evidence of record shows that the Veteran has diagnoses 
of psychosis, NOS (not otherwise specified), rule out 
schizophrenia, major depression, transient dementia, and PTSD.  

As such, the issue on appeal, which has been recharacterized on 
the title page of this decision, is being remanded for additional 
due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Court has held that before the Board may 
address a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice of 
the need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  In this case, 
the RO has not considered whether the Veteran's diagnoses of 
psychiatric disorders, other than PTSD, are service-related.  
Thus, additional development is needed.

With regard to PTSD,in April 2005, the RO denied a claim for 
service connection for PTSD.  The RO notified the Veteran of the 
denial of his claim in a letter, dated May 4, 2005.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2009).  

In July 2006, the Veteran filed to reopen his claim.  In February 
2007, the RO reopened the claim, and denied it on the merits.  
The Veteran has appealed.  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
Among other things, in some cases, the new regulation 
significantly changes the criteria for determining whether or not 
a claimed stressor is considered to have been verified.  The 
legislative summary states, in part:

The Department of Veterans Affairs (VA) is 
amending its adjudication regulations 
governing service connection for 
posttraumatic stress disorder (PTSD) by 
liberalizing in some cases the evidentiary 
standard for establishing the required in-
service stressor. (emphasis added).  

The liberalizing changes appear to be applicable in this case.  
In view of the liberalizing nature of the regulatory change, 
which in effect creates a new basis of entitlement, the 
appellant's claim for service connection for PTSD is to be 
reviewed on a de novo basis, and not as a new and material 
evidence claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim).  Therefore, a "new and 
material" analysis is not appropriate, this issue has been 
characterized as shown on the first page of this decision and, 
for the reasons discussed below, is remanded.

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  

2.  Notify the Veteran of the recent 
changes to 38 C.F.R. § 3.304(f).  See 75 
Fed. Reg. 39843 (July 13, 2010).

3.  After conducting any other development 
deemed appropriate, readjudicate the issue 
on appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  The record 
should then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



